          Case 1:20-mc-00376-AKH Document 9 Filed 01/06/21 Page 1 of 3

                                                                               The application is hereby
                                                                               GRANTED.
                           UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK So ordered,
                                                                  /s/
IN RE EX PARTE APPLICATION OF               )                     Alvin K. Hellerstein
BITSTAMP LTD.                               )                     1/6/21
Pursuant to 28 U.S.C. § 1782,               )
For an Order to Obtain Discovery            )    Case No: _20-mc-376_(AKH)_______
In Aid of a Foreign Proceeding              )
                                            )

           APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
           TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDING

       Bitstamp Ltd. (“Applicant”), by and through its undersigned counsel, respectfully applies

to this Court for an order pursuant to 28 U.S.C. § 1782 authorizing Applicant to issue subpoenas

duces tecum to: (1) The Bank of America Corporation (“Bank of America”), which resides and

conducts business within the Southern District of New York, at its business address at Bank of

America Tower, One Bryant Park, New York, NY 10036, United States; and (2) Citibank, N.A.

(“Citibank”) which resides and conducts business within the Southern District of New York, at

its business address at 388 Greenwich Street, New York, NY 10013, to produce documents for

use in a proceeding taking place in Denmark. The proposed form of subpoenas duces tecum are

attached to the Declaration of Christopher LaVigne, executed on November 12, 2020 (the

“LaVigne Declaration”).

       This Application meets all of the statutory and discretionary factors considered under 28

USC § 1782. Applicant seeks discovery for the purpose of using it in aid of Applicant’s lawsuit

against CNG Processing ApS (“CNG”), a Danish company, brought in The Danish Maritime and

Commercial High Court (the “Danish Court”), Case No. BS-16981/2019-SHR (the “Danish

Proceeding”). In the Danish Proceeding, Applicant has alleged that CNG is withholding money

that rightfully belongs to Applicant in certain United States bank accounts, including the Bank of

America and Citibank accounts that are the subject of the proposed subpoenas attached as
           Case 1:20-mc-00376-AKH Document 9 Filed 01/06/21 Page 2 of 3




exhibits to the LaVigne Declaration. CNG has alleged that the money being held in those

accounts cannot be removed from those accounts because Bank of America and Citibank have

frozen and prohibited withdrawals from those accounts. Accordingly, the status and disposition

of the disputed accounts is a vital issue in the Danish Proceeding.

       CNG has failed to produce any documents in the Danish Proceeding that support its

allegation that the relevant accounts are indeed frozen. Accordingly, Applicant makes this

application pursuant 28 USC § 1782 to serve subpoenas on Bank of America and Citibank,

which are not parties to the Danish Proceeding, to obtain information regarding the status and

disposition of the disputed accounts. Applicant is not using this proceeding as an attempt to

circumvent the requirements of the Danish Court, the Danish courts are receptive to this form of

discovery, and the discovery sought is not unduly burdensome or intrusive.

       In further support of this Application, and in addition to the LaVigne Declaration, and the

exhibits annexed thereto, Applicant submits the accompanying memorandum of law, the

declaration of Kristian Storgaard, executed on November 11, 2020, and the exhibits annexed

thereto.




                                                 2
            Case 1:20-mc-00376-AKH Document 9 Filed 01/06/21 Page 3 of 3




       WHEREFORE, the Applicant respectfully requests that this Court enter an Order:

       1.      Granting Applicant’s application to issue subpoenas duces tecum, substantially in

the form submitted with this Application, for discovery from Bank of America and Citibank

pursuant to 28 U.S.C. § 1782;

       2.      Appointing the undersigned to issue and sign the subpoena, substantially in the

form submitted with this Application, and serve the subpoena in accordance with the Federal

Rules of Civil Procedure.


Dated: New York, New York
       November 12, 2020


                                              WITHERS BERGMAN LLP


                                        By:   _________________________________
                                              Christopher LaVigne, Esq.
                                              Joseph Gallo, Esq.
                                              430 Park Avenue, 10th Floor
                                              New York, New York 10022
                                              Tel: (212) 848-9800
                                              Fax: (212) 848-9888
                                              christopher.lavigne@withersworldwide.com
                                              joseph.gallo@withersworldwide.com
                                              Attorneys for Bitstamp




                                                3
